Title: To James Madison from Mason Locke Weems, 17 June 1812
From: Weems, Mason Locke
To: Madison, James


June 17. 1812
I send your Excellency this little pamphlet because of the very great pleasure it gives me to let you see that tho I cannot fight the British into their better senses I am at least endeavoring to do something with those Deluded ones of our own People, the Gamblers.
I was talking with Your Excellency last night on a subject which lies uncommonly near to my Heart—i.e, to convince the Great Mass of our People how preeminently they are favord of Heaven.
“My People are destroyd for lack of knowledge,” says God by the Prophet. And very sorry am I to tell Your Excellency that this applies too truly to the Citizens of the U. States. Too many of them are ignorant, most lamentably ignorant of their Great National mercies. I long above all things to give them the 8th. Chap. of I. Sam. with comments most faithfully stated, by all the host of Kings from Nimrod to Napoleon. Surely if this coud be done in a conscise & popular manner, the People of this Heaven-founded Republic wd rise up as one Man from Dan to Beersheba and with Life & fortune support your Excellency & all future Presidents in your Just measures to defend and immortalize a Government fraught with so many Blessings.

If your Excellency cou’d at any time tell me of a book that wd give me some lights on this Great Subject; or cou’d engage some Gentleman of turn & talents this way to assist me by sketching out a Skeleton at least for me, You wd confer a Singularly acceptable favor on, very Honord & Dr. Sir Yours, with utmost esteem & respect.
M. L. Weems
